Citation Nr: 1814073	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  07-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for lumbar strain, degenerative joint disease, with mild disc space narrowing at L4-5 (lumbar spine disability). 

2.  Entitlement to an increased disability rating in excess of 20 percent for right trapezius strain (right shoulder disability). 

(The issue of entitlement to special monthly compensation is the subject of a separate decision, which will be sent to the Veteran and his representative under separate cover.)


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Previously, in a December 2012 decision, as relevant, the Board granted (1) a 40 percent rating for the lumbar spine disability effective from February 23, 2004, and (2) a 20 percent rating for right trapezius strain.  The RO implemented the Board's decision in the December 2012 rating decision.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Rather, he filed a notice of disagreement (NOD) in February 2013.  

Notwithstanding the fact that the December 2012 rating decision informed him that he could file an NOD, the Veteran is precluded from filing an NOD with that rating decision as the Board's December 2012 decision became final when it was issued.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1100.  Any action taken by the RO on the Veteran's NOD would place the RO in the prohibited position of reviewing the Board's decision on the same factual basis, which is impermissible.  See, e.g., Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) (an RO must not be placed in the anomalous position of reviewing the decision of the Board, a superior tribunal); see also VAOPGCPREC 14-95 (the RO may not consider a CUE motion attacking an unappealed Board decision because doing so would essentially allow an RO to collaterally consider and overturn conclusions reached by the Board concerning the issues raised); see also Cacciola v. Gibson, 27 Vet. App. 45 (2014).

Nonetheless, to the extent the Veteran's NOD initiated appellate review with the ratings assigned, the Board finds that the issues on appeal are limited to entitlement to increased ratings beginning immediately after the Board's December 2012 rating decision.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in July 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issue of entitlement to an increased rating for the lumbar spine disability is denied herein.  The issue regarding the right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

Since December 2012, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess of 40 percent for the service-connected lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his lumbar spine disability.  As discussed in the Introduction section herein above, the appeal period begins the day after a Board decision issued on December 20, 2012.  The disability has been assigned a 40 percent rating throughout the entire appeal period.  

The Veteran is separately service connected for sciatica/radiculopathy of the right leg and left leg.  The disability ratings for each of those disabilities are not included within the scope of this appeal.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's spine disability has been assigned a disability rating under DC 5237 of 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The applicable rating schedule is set forth as follows:

 THE SPINE  
Rating
General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees;  or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  


"[D]isability ratings are assigned based on a 'condition,' rather than on any symptoms of a particular condition."  Thus, separate disability ratings under the same diagnostic code are not assignable "for different symptoms of an underlying spinal condition, such as pain, ankylosis, or muscle spasms."  In other words, "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  However, separate ratings may be assignable under different diagnostic codes where a disability involves distinct conditions.  Cullen v. Shinseki, 24 Vet. App. 74, 80-81, 84 (2010). 

Disabilities of the spine involving intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  See 38 C.F.R. § 4.71a, Note.  

The rating schedule for IVDS is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months
60 
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months
40 
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months
20 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months
10
Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.


B.  Discussion

In this case, a rating higher than 40 percent is denied because the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  

The last VA spine examination was conducted in April 2009.  It shows that the Veteran did not have ankylosis.  At a November 2013 VA aid and attendance examination, the lumbar spine manifested with active and passive range of motion that was hesitant due to pain.  At a July 2016 VA aid and attendance examination, the Veteran reported that he could not flex forward secondary to chronic pain and degenerative changes in the spine.  This evidence shows that the Veteran had limited range of motion, but not ankylosis.  

There are also extensive VA medical records with the latest being from January 2017.  These include a July 2013 magnetic resonance imaging scan (MRI) showing that the lumbar spine had very minimal degenerative disc disease at L4-5 unchanged from numerous previous studies.  Immediately prior to the appeal period, in September 2012, the Veteran's lumbar spine was found to be without deformities.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (a veteran's disability must be evaluated in light of its whole recorded history). 

Thus, overall, there is no indication of ankylosis of the entire thoracolumbar spine.  The Veteran complained of pain and other functional limitations, but the current 40 percent rating fully contemplates all functional loss, including during flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Furthermore, there is no basis to assign a disability rating higher than 40 percent.  Even though the VA examinations may not contain all the necessary findings to evaluate the Veteran's loss of function, including on weight bearing and during flare-ups, a higher rating cannot be assigned regardless of these findings absent ankylosis.  See 38 C.F.R. § 4.71a, DC 5237; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Accordingly, remand for a new VA examination is not needed pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017), and Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Additionally, a new VA examination is not warranted as there is no indication the disability worsened to the point of ankylosis.  The current evidence is sufficient to decide the claim.

Although the Board is remanding the other claim for additional development, remand is not necessary for the lumbar spine disability claims, as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).

There were also not incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The extensive VA and private medical records do not show bed rest prescribed by a physician.  It is reasonable to assume that prescribed bedrest would have been recorded if present because the medical records appear complete and otherwise contain all diagnostic results, recommendations, and prescriptions.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013).

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher rating at any time during the appeal period.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, a rating higher than 40 percent is not warranted for the service-connected lumbar spine disability.  

ORDER

A disability rating in excess of 40 percent for lumbar strain, degenerative joint disease, with mild disc space narrowing at L4-5, is denied.  


REMAND

Regarding the increased rating claim for the right shoulder disability, the Board finds that a VA examination is warranted to comply with the last sentence of 38 C.F.R. § 4.59, and to address the functional limitations during flare-ups.  See Sharp, 29 Vet. App. at 35-36; Correia, 28 Vet. App. at 168. 

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the severity of the service-connected right shoulder disability.  The report should include information consistent with Correia and Sharp.

2.  Finally, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


